Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fin as claimed in Claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 12, 14, 36, and 34 in [0029].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in [0027] line 1 reference numeral 72 should be changed to 70.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 1, 9, and 22 recite the limitation "the covering interior" in lines 13, 1, and 12 respectively.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The preamble of claim 21 is directed to a method and it depends from claim 1 which the preamble is directed to a hair scrunchie.  Claim 21 is not further defining the hair scrunchie from claim 1.    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For examination purpose, claim 21 will be interpreted to depend from claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-16, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stegerhoek (US 20140250566) in view of Guerrero (US D619761).
Regarding Claim 1, Stegerhoek, in the same field of endeavor discloses, a hair scrunchie (Figure 1; Paragraph [0002]) comprising: a ring-shaped covering (figure 1) comprising a front surface 120, a rear surface 118, a top (labeled below), a bottom (labeled below), a covering height (labeled below) extending from the top to the bottom, a covering width (labeled below) perpendicular to the covering height, and an interior 104 located between the front surface and the rear surface, the ring-shaped covering comprising an opening (wherein hair goes through see Figure 1 labeled below), the opening having a height parallel to the covering height and a width perpendicular to the covering height (figure 1); 
an elastic pull cord 130 comprising a ring-shaped segment extending about the covering interior (paragraph [0017]), the ring-shaped segment having a height parallel to the covering height and a width perpendicular to the covering height (see Figure 1); wherein the covering is moveable between an expanded configuration (Paragraph [0034]) in which i) the opening has an expanded opening height and an expanded opening width (Paragraph [0017] & [0034])  ii) the covering has an expanded covering height and an expanded covering width (see Fiugre5; 502); and iii) the ring-shaped segment has an expanded ring-shaped segment height and an expanded ring-shaped segment width (figure 1); and a collapsed configuration in which i) the opening has a collapsed opening height and a collapsed opening width(Figure 5; 512); ii) the covering has a collapsed covering height and a collapsed covering width(Figure 5; 512); and iii) the ring-shaped segment has a collapsed ring-shaped segment height and a collapsed ring-shaped segment width (Figure 5; 512).

    PNG
    media_image1.png
    812
    515
    media_image1.png
    Greyscale

Stegerhoek does not disclose a head comprising one or more facial features attached to the front surface adjacent to the top and located above the opening; a lower appendage attached to the covering adjacent to the bottom and located below the opening; and iv) the lower appendage is located a first distance from the head, and iv) the lower appendage is located a second distance from the head, the second distance less than the first distance, the collapsed opening height and width less than the expanded opening height and width, the collapsed covering height and width less than the expanded covering height and width, the collapsed ring-shaped segment height and width less than the expanded ring-shaped segment height and width.
Guerrero, in the same field of endeavor discloses a scrunchie (figure 2) with a head (Figure 2) comprising one or more facial features attached to the front surface adjacent to the top and located above the opening (see Figure 2); a lower appendage attached to the covering adjacent to the bottom and located below the opening (see Figure 2);  and iv) the lower appendage is located a first distance from the head (see Figure 2) and iv) the lower appendage is located a second distance from the head (shown in Figure 1 below), the second distance less than the first distance, the collapsed opening height and width less than the expanded opening height and width, the collapsed covering height and width less than the expanded covering height and width, the collapsed ring-shaped segment height and width less than the expanded ring-shaped segment height and width (see Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Stegerhoek’s scrunchie with Guerrero’s attachments in order to add aesthetics to the design as desired by the user.

    PNG
    media_image2.png
    320
    369
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    346
    291
    media_image3.png
    Greyscale

	Regarding Claim 2, Stegerhoek/Guerrero as modified disclose the device substantially as claimed. Stegerhoek discloses the rear surface 118 comprises at least one hole 122/124 and further wherein the pull cord 130 comprises two intermediate segments (Paragraph [0017]) extending out the at least one hole in a rearward direction relative to the covering (see Figure 1).
Regarding Claim 3, Stegerhoek/Guerrero as modified disclose the device substantially as claimed. Stegerhoek does not disclose the head is located on the front surface and the at least one hole is behind the head and adjacent to the ring-shaped covering top. Guerrero discloses the head (labeled above) is located on the front surface (see Figure 2) and the at least one hole is behind the head and adjacent to the ring-shaped covering top. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Stegerhoek’s scrunchie with Guerrero’s attachments in order to add aesthetics to the design as desired by the user.
Regarding Claim 4, Stegerhoek/Guerrero as modified disclose the device substantially as claimed. Stegerhoek discloses a pull cord lock 126/128 located rearwardly relative to the covering and comprising at least one lock hole (see Figure 2) receiving the two intermediate segments of the pull cord 130 and allowing the intermediate segments to pass therethrough (paragraph [0018]), the pull cord further comprising a protrusion 132 located rearwardly relative to the pull cord lock and the two intermediate segments(paragraph [0018]), wherein moving the pull cord lock forwardly on the pull cord toward the covering rear surface is configured to move the covering from the expanded configuration to the collapsed configuration, and wherein moving the pull cord lock rearwardly on the pull cord away (paragraph [0018]) from the covering rear surface is configured to move the covering from the collapsed configuration to the expanded configuration (paragraph [0018]).
Regarding Claim 5, Stegerhoek/Guerrero as modified disclose the device substantially as claimed. Stegerhoek discloses the protrusion is taller  than the at least one lock hole (see Figure 1; via 132; Paragraph [0018]).
Regarding Claim 7, Stegerhoek/Guerrero as modified disclose the device substantially as claimed. Stegerhoek discloses the lock hole 122/124 and each of the two intermediate segments 130 comprise a height and further wherein the height of the at least one lock hole is substantially equal to the heights of each of the two intermediate segments (see Figure 1).
Regarding Claim 8, Stegerhoek/Guerrero as modified disclose the device substantially as claimed. Stegerhoek discloses the expanded opening width is substantially equal to the expanded opening height (as shown in Figure 1), the expanded ring-shaped segment height, and the expanded ring-shaped segment width and further wherein the collapsed opening width is substantially equal to the collapsed opening height (see Figure 5; 512), the collapsed ring-shaped segment height, and the collapsed ring-shaped segment width (Figure 5 shows the contracted state of the hair scrunchie via 130 pulled through the locks).
Regarding Claim 9, Stegerhoek/Guerrero as modified disclose the device substantially as claimed. Stegerhoek discloses the covering interior 104 comprises a pocket 116 receiving the ring-shaped segment.
Regarding Claims 10 and 11, Stegerhoek/Guerrero as modified disclose the device substantially as claimed. Stegerhoek does not disclose the head comprises at least one of eyes, ears, a mouth, and a nose and the lower appendage is a pair of feet (see Figure 2). Guerrero discloses the head comprises at least one of eyes, ears, a mouth, and a nose (see Figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Stegerhoek’s scrunchie with Guerrero’s attachments in order to add aesthetics to the design as desired by the user.
Regarding Claim 13, Stegerhoek/Guerrero as modified disclose the device substantially as claimed. Stegerhoek does not disclose the head is a head of an animal and the lower appendage is a lower appendage of an animal. Guerrero discloses the head is a head of an animal and the lower appendage is a lower appendage of an animal (Figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Stegerhoek’s scrunchie with Guerrero’s attachments in order to add aesthetics to the design as desired by the user.
Regarding Claim 14, Stegerhoek/Guerrero as modified disclose the device substantially as claimed. Stegerhoek discloses the covering is a fabric (Paragraph [0015]).
Regarding Claim 15, Stegerhoek/Guerrero as modified disclose the device substantially as claimed. Stegerhoek discloses the covering comprises a plurality of folds (shown in Figure 5 when 512 is folded up and contracted), and further wherein the covering has more folds in the collapsed configuration as compared to the expanded configuration (see Figure 5).
Regarding Claim 16, Stegerhoek/Guerrero as modified disclose the device substantially as claimed. Stegerhoek discloses the opening is located approximately in the center of the covering height and the covering width (see Figure 1).
Regarding Claim 19, Stegerhoek/Guerrero as modified disclose the device substantially as claimed. Stegerhoek discloses a method of using a hair scrunchie (abstract; Figure 5) comprising the steps of: a) providing the hair scrunchie (Figure 1); and b) moving the covering from the expanded configuration to the collapsed configuration (Figure 5, 502; via 130; Paragraph [0018]).
Regarding Claim 20, Stegerhoek/Guerrero as modified disclose the device substantially as claimed. Stegerhoek discloses a method of using a hair scrunchie (abstract; Figure 5) comprising the steps of: a) providing the hair scrunchie (Figure 1); and b) moving the covering from the collapsed configuration to the expanded configuration (Figure 5, 502; via 130; Paragraph [0018]; the reverse the method shown in Figure 5).
Regarding Claim 21, Stegerhoek/Guerrero as modified disclose the device substantially as claimed. Stegerhoek discloses the step of placing a human user's hair through the opening (Figure 5).
Regarding Claim 22, Stegerhoek/Guerrero as modified disclose the device substantially as claimed. Stegerhoek discloses a hair scrunchie (Figure 1)  comprising: a ring-shaped covering (Figure 1) comprising a front surface 120, a rear surface 118 comprising at least one hole 122/124, a top (labeled above), a bottom(labeled above), a covering height (labeled above) extending from the top to the bottom, and an interior 104 located between the front surface and the rear surface, the ring-shaped covering comprising an opening (labeled above), the opening having a height parallel to the covering height and a width perpendicular to the covering height (see Figure 1); an elastic pull cord 130 comprising a ring-shaped segment (traverses through 116 in a ring shape) extending about the covering interior 104, the pull cord 130 comprising two segments extending out of the at least one hole (Paragraph [0018]; Figure 2 shows the hole in the back of the cord lock 126/128); a pull cord lock 126/128 located rearwardly relative to the covering (see Figure 1) and comprising a hole receiving the two segments of the pull cord and allowing the pull cord segments to pass therethrough (Paragraph [0018]; Figure 2 shows the hole in the back of the cord lock 126/128), the pull cord 130 further comprising a protrusion 132 located rearwardly relative to the pull cord lock (see Figure 1), wherein the covering is moveable between an expanded configuration (Paragraph [0018]) in which i) the opening has an expanded opening height and an expanded opening width (shown in Figure 1); ii) the covering has an expanded covering height and an expanded covering width(shown in Figure 1);  and iii) the ring-shaped segment has an expanded ring-shaped segment height and an expanded ring-shaped segment width(shown in Figure 1);  and a collapsed configuration (Figure 5, 512) in which i) the opening has a collapsed opening height and a collapsed opening width (Figure 5, 512); ii) the covering has a collapsed covering height and a collapsed covering width(Figure 5, 512); and iii) the ring-shaped segment has a collapsed ring-shaped segment height and a collapsed ring-shaped segment width (Figure 5, 512); wherein moving the pull cord lock 126/128 on the pull cord 130 toward the covering rear surface is configured to move the covering from the expanded configuration to the collapsed configuration (Paragraph [0018]), and wherein moving the pull cord lock 126/128 on the pull cord away from the covering rear surface (labeled above; via pulling on protrusions 132) is configured to move the covering from the collapsed configuration to the expanded configuration (Paragraph [0018]).
Stegerhoek does not disclose a head comprising one or more facial features attached to the front surface adjacent to the top and located above the opening; a lower appendage attached to the covering adjacent to the bottom and located below the opening; and iv) the lower appendage is located a first distance from the head, and iv) the lower appendage is located a second distance from the head, the second distance less than the first distance, the collapsed opening height and width less than the expanded opening height and width, the collapsed covering height and width less than the expanded covering height and width, the collapsed ring-shaped segment height and width less than the expanded ring-shaped segment height and width.
Guerrero, discloses a scrunchie (figure 2) with a head (Figure 2) comprising one or more facial features attached to the front surface adjacent to the top and located above the opening (see Figure 2); a lower appendage attached to the covering adjacent to the bottom and located below the opening (see Figure 2);  and iv) the lower appendage is located a first distance from the head (see Figure 2) and iv) the lower appendage is located a second distance from the head (shown in Figure 1 below), the second distance less than the first distance, the collapsed opening height and width less than the expanded opening height and width, the collapsed covering height and width less than the expanded covering height and width, the collapsed ring-shaped segment height and width less than the expanded ring-shaped segment height and width (see Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Stegerhoek’s scrunchie with Guerrero’s attachments in order to add aesthetics to the design as desired by the user.

    PNG
    media_image2.png
    320
    369
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    346
    291
    media_image3.png
    Greyscale

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stegerhoek in view of Guerrero further in view of Halstead (US 20160360849).
Regarding Claim 6, Stegerhoek/Guerrero as modified disclose the device substantially as claimed. Stegerhoek does not disclose wherein the protrusion is removable.
Halstead discloses a hair tie (Figure 1) with a pull cord 2 which is pulled through a lock mechanism 10. Further the cord has protrusions 4 to stop from slipping out the device via a knot 9. These are removeable if the knot is untied and are manufactured without them so the device can be threaded through (Paragraph [0086]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Stegerhoek/Guerrero’s scrunchie with the removeable protrusions of Halstead in order to replace the elastic cord if it snaps in the device.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stegerhoek in view of Guerrero further in view of McCarthy (http://www.macroevolution.net/fish-cow-hybrids.html).
Regarding Claim 12, Stegerhoek/Guerrero as modified disclose the device substantially as claimed. Stegerhoek does not disclose the lower appendage is in the form of a fin. 
However, McCarthy discloses a fish-cow hybrid which has a fin as a lower appendage. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Stegerhoek/Guerrero’s scrunchie with McCarthy’s fin in order to add aesthetics to the design as desired by the user.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stegerhoek in view of Guerrero further in view of Hsu (US 20120211021).
Regarding Claims 17 and 18, Stegerhoek/Guerrero as modified disclose the device substantially as claimed. Stegerhoek does disclose the device comprises an elastic band (Paragraph [0019] discloses 102 and 104 are comprised of stretchable material) which is located adjacent to the head but does not disclose a clip. 
Hsu discloses a hair device 10 with a clip 2 (Paragraph [0027] discloses it can be a clip) in order to further hold the device in place. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Stegerhoek/Guerrero’s scrunchie with the Clip of Hsu in order to ensure the device remains in place while the user moves around.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772   

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772